DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1, 13 and 14 are within one of the four statutory categories. However, the claim(s) recite(s) “an evaluation value distribution utilization step, in which processing that uses evaluation value distributions showing degrees of each value of evaluation values obtained by evaluating each time-series datum is carried out; and an evaluation value distribution update step, in which the evaluation value distributions are updated” (claims 1 and 14); “an evaluation value distribution utilization part, which carries out processing that uses evaluation value distributions showing degrees of each value of evaluation values obtained by evaluating each time-series datum; and an evaluation value distribution update part, which updates the evaluation value distribution” (claim 13), these operating steps are fall within the subject matter grouping of abstract idea. The additional elements regarding to unit processing data, a data processing device, a non-transitory computer-readable medium are recited at a high level of generality, i.e. as a generic computer processor being used performing generic functions such a tool to perform the abstract idea without significantly more. Under their broadest reasonable interpretation, the claim encompass under concept performed of the mental process without significantly more. It should be noted that because the court have made it clear 
 	Dependent claims 2-5, 10-12, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the extend the abstract  idea by additional elements such as a substrate processing device i.e. such semiconductor processing device; recipe i.e. such prepare/making to perform update are under abstract idea and conventional routine solution of intended use. There is no improvement with significantly more being realized in the additional elements to integrate the claimed invention into a practical application.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


With respect to claims 1, 13 and 14, the claimed invention are unclear because when there is no technical operation on how degrees of each value of evaluation values being obtained by evaluating each time-series datum is carried out; and there is no technical performance operation to clarify of how the evaluation value distributions are updated. The claimed invention are vague and unclear.
Dependent claims 2-12 are rejected based on the rejection of the base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shu Keiryu (JP 2017083985A), applicant submitted with English translation, hereafter called Keiryu, in view of broadest reasonable interpretation the operation of the claimed invention as indicated in the 35 U.S.C. 101 and 35 U.S.C 112 above.
With respect to claim 1, Keiryu teaches a data processing method, in which a plurality of types of time-series data obtained by unit processing is taken as unit processing data and a plurality of unit 
With respect to claim 2, Keiryu teaches the data processing method according to claim 1, wherein the plurality of unit processing data are data obtained by implementing recipes by a substrate processing device and the evaluation value distribution update step is implemented when there is a change in contents of the recipes (figures 1-4 associated pars 0048-0051 with 0054). 
With respect to claim 3, Keiryu teaches the data processing method according to claim 2, wherein the plurality of types of time-series data are time-series data of a plurality of parameters; the evaluation value distributions are set for each of the plurality of parameters; and in the evaluation value distribution update step, only the evaluation value distributions corresponding to the parameters with the change in the content are updated (figures 1-4 associated pars 0048-0051 with 0054). 
With respect to claim 4, Keiryu teaches the data processing method according to claim 3, wherein in the evaluation value distribution update step, the evaluation value distributions corresponding to the parameters added along with the change of the contents of the recipes are created based on data of the evaluation values already accumulated (pars 0037-0041). 
With respect to claim 5, Keiryu teaches the data processing method according to claim 3, wherein in the evaluation value distribution update step, the evaluation value distributions corresponding to the parameters specified from outside are recreated (figure 1-3 associated pars 0048-
With respect to claim 6, Keiryu teaches wherein the evaluation value distribution utilization step comprising: an abnormality degree judgment evaluation value calculation step, in which the evaluation values of the time-series data included in unit processing data newly obtained are calculated; and an abnormality degree judgment step, in which judgment of abnormality degrees of the time-series data included in the unit processing data newly obtained is carried out based on the evaluation value distributions and the evaluation values calculated in the abnormality degree judgment evaluation value calculation step (pars 0033-0039 associated with 0048-0051. 
With respect to claim 7, Keiryu teaches the data processing method according to claim 6, wherein the evaluation value distribution update step is implemented each time the abnormality degree judgment evaluation value calculation step is implemented (0036-0041, operation of evaluation threshold learning stage, with evaluation value distribution calculation) . 
With respect to claim 8, Keiryu teaches, wherein the unit processing is implemented as one recipe on one piece of substrate by a substrate processing device having a plurality of processing units; the evaluation value distribution update step comprises: a variation calculation step, in which variations of the evaluation values are calculated for each processing unit based on the evaluation values of each time-series datum (figures 1-4, abstract associated with pars 0033-0041); a processing unit specification step, in which the processing unit is specified in which the smallest variation among the variations calculated in the variation calculation step is obtained (figures 1-4, associated with pars 0039-0045); a unit processing data extraction step, in which unit processing data corresponding to the processing unit specified in the processing unit specification step are extracted from the plurality of unit processing data (figures 1-4 associated with pars 0035-0037); a distribution update evaluation value calculation step, in which the evaluation values of each time-series datum included in extracted unit processing data which 
With respect to claim 9, Keiryu teaches wherein the unit processing is implemented as one recipe on one piece of substrate by a substrate processing device having a plurality of processing units (abstract, figures 1-4); the evaluation value distribution update step comprises: a statistical value calculation step, in which average values and variations of the evaluation values are calculated for each processing unit based on the evaluation values of each time-series datum (figures 1-4 associated pars 0033-0039); a processing unit specification step, in which the processing unit is specified considering the average values and the variations calculated in the statistical value calculation step (pars 0035-0046); a unit processing data extraction step, in which the unit processing data corresponding to the processing unit specified in the processing unit specification step are extracted from the plurality of unit processing data (pars 0035-0046); a distribution update evaluation value calculation step, in which the evaluation values of each time-series datum included in extracted unit processing data which are the unit processing data extracted in the unit processing data extraction step are calculated (figures 1-4 associated pars 0048-0051 with 0054, determining whether an abnormal state is present or not based on a state change of an event from various time-series event group); and an evaluation value distribution creation step, in which an evaluation value distribution after update is created for each type of the time-series data based on the evaluation values of each time-series datum calculated in the distribution update evaluation value calculation step.(figures 1-4 associated pars 0048-0051 with 0054, 
With respect to claim 10, Keiryu teaches the data processing method according to claim 1, wherein the unit processing is implemented as one recipe on one piece of substrate by a substrate processing device having a plurality of processing units (abstract, figure 1, associated with pars 0035-0037, operation of evaluation value distribution calculation) ; and in the evaluation value distribution update step, a plurality of evaluation value distributions corresponding to the plurality of processing units is input to a learner in which learning is carried out in advance using a plurality of learning data respectively including evaluation value distributions and points as teacher data, and an evaluation value distribution for which a point output from the learner is the best among the plurality of evaluation value distributions is determined as an evaluation value distribution after update (figures 1-5a, 5b associated pars 0048-0051 with 0054, determining whether an abnormal state is present or not based on a state change of an event from various time-series event group, regarding to evaluation value distribution at time of operation indicating in figures 5a, 5b)
With respect to claim 11, Keiryu teaches the data processing method according to claim 10, wherein the evaluation value distribution input to the learner in the evaluation value distribution update step is an evaluation value distribution created based on the evaluation values of the time-series data obtained by implementation of a most recent recipe (figures 1-4 associated pars 0048-0051 with 0054, determining whether an abnormal state is present or not based on a state change of an event from various time-series event group).
With respect to claims 13 and 14, the claimed invention have the features operation as disclosed in the claim 1. The claims 13 and 14 are rejected by the same reasons and referenced cited as indicated in the rejection of the claim 1 above. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejections under 35 U.S.C. 112 and 35 U.S.C.101 indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Asai et al (US 9581996) discloses Apparatus, method, and computer-readable medium for managing abnormality data measured in the substrate manufacturing process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRYAN BUI/               Primary Examiner, Art Unit 2865